Exhibit 10.16

--------------------------------------------------------------------------------


EXECUTIVE SEVERANCE AGREEMENT
(as Amended and Restated)


 
THIS EXECUTIVE SEVERANCE AGREEMENT (as Amended and Restated) (“Agreement”),
effective as of December 30, 2008 (the “Effective Date”), by and between
Frontier Oil Corporation, a Wyoming corporation (the “Company”), and Michael C.
Jennings (the “Executive”).
 
WITNESSETH:
 
WHEREAS, the Company and the Executive have heretofore entered into that certain
Executive Severance Agreement effective as of May 30, 2006 (the “Prior
Agreement”) to provide the Executive with certain benefits upon a Qualified
Termination of Employment, as defined below;
 
WHEREAS, the parties desire to amend and restate the Prior Agreement;
 
NOW, THEREFORE, in consideration of the premises and covenants herein contained
and other good, valuable and binding consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
1. Term of Agreement.
 
1.01 This Agreement is effective as of the Effective Date and, unless terminated
earlier as provided herein, shall terminate on the first anniversary of the
Effective Date; provided, however, on each anniversary of the Effective Date the
term of this Agreement (“Term”) shall be extended automatically for an
additional one-year period unless the Company shall have delivered to the
Executive written notice of non-renewal at least 90 days prior to the applicable
anniversary.
 
1.02 Notwithstanding any provision of this Agreement to the contrary,
termination of this Agreement shall not alter or impair any rights, benefits or
obligations of the Executive (or his estate or beneficiaries) that have arisen
under this Agreement on or prior to such termination.
 
1.03 Nothing in this Agreement shall operate or be construed to create any right
or duty on the part of the Company or the Executive to remain in the employment
of the Company for any period of time, each reserving all rights to terminate
the “at will” employment relationship of the Executive at any time.
 
2. Qualified Termination of Employment.
 
2.01 In the event of the Executive’s Qualified Termination of Employment, as
defined in paragraph 2.02 below, during the Term of this Agreement, the
Executive shall be entitled to receive the following payments and benefits,
provided the Executive timely executes and returns to the Company a Waiver and
Release in the form attached hereto as Attachment A and does not revoke such
Waiver and Release:
 
(a) Continuation of Base Salary: the Company shall pay to the Executive,
beginning on the 15th day of the calendar month that is 60 days after such
Qualified Termination of Employment occurs and continuing thereafter on the last
day of such initial calendar month and on the 15th day and the last day of each
calendar month thereafter until the earlier of the Executive’s date of death or
the 36th payment made under this paragraph 2.01(a) has been paid an amount equal
to 50% of his monthly base salary, as determined immediately prior to the
Qualified Termination of Employment, but disregarding any reductions in such
monthly base salary made in the preceding three months unless equal percentage
reductions were made in the base salaries of all other comparable executives of
the Company.  In accordance with Treasury Regulation §1.409A-2(b)(iii), the
Executive’s right to this series of installment payments shall at all times be
treated as a right to a series of separate payments, and in the event of a
“change in control event”, within the meaning of Section 409A(a)(2)(A)(v) of the
Internal Revenue Code (“Code”) and Treas. Reg. §1.409A-3(i)(5), all remaining
installment payments shall be accelerated and paid in a lump sum, subject to
paragraph 2.01(e)(v).
 
(b) Pro Rated Bonus:
 
(i) With respect to a bonus that is intended to qualify as “performance-based
compensation” under Section 162(m) of the Code at its time of grant (“Bonus”),
such Bonus shall continue pursuant to its terms except as provided
herein.  Notwithstanding anything in the Bonus agreement to the contrary, to the
extent that all or a part of the Bonus becomes payable (x) pursuant to its terms
as a result of the achievement of the performance targets or goals applicable to
such Bonus award (based on actual results compared to target(s)), or (y) due to
a change in control event, a prorated portion thereof (based on the number of
days in the performance period that have lapsed through the Executive’s
Qualified Termination of Employment date over the total number of days in the
performance period) shall be paid to the Executive in a lump sum on or as soon
as practical following the end of the performance period, or, if earlier, the
date of the change in control event, and in no event later than 2½ months
following the end of the performance period or the date of the change in control
event, if earlier.
 
(ii) With respect to a bonus that is not intended to be “performance-based
compensation” under Section 162(m) of the Code, the Company shall pay the
Executive, in lieu of such bonus, an amount equal to the product of (1) his
annual base salary (his monthly base salary as determined above multiplied by
12) and (2) his target bonus percentage for the bonus year in which the
qualified Termination of Employment occurs or for the immediately preceding
bonus year, if a higher target percentage, with such product prorated based on
the number of days the Executive was an employee of the Company during the bonus
year in which his employment terminated over 365.  Such prorated bonus shall be
paid on the 60th day after the Qualified Termination of Employment.
 
(c) COBRA Premiums:  if the Executive timely elects COBRA continuation coverage
on his Qualified Termination of Employment, then, until the earliest of (i) the
end of the 18 month period following the Qualified Termination, (ii) the
termination of COBRA continuation coverage for the Executive for any reason, or
(iii) the Executive becomes employed by another employer, regardless of whether
he is covered under a group health plan of such other employer, the Company
shall remit on behalf of the Executive the full monthly premium for the COBRA
coverage elected by the Executive under the Company’s plan; provided, however,
such premium payment by the Company on behalf of the Executive shall constitute
and be treated by the parties as additional taxable severance compensation to
the Executive for all purposes.
 
(d) Outplacement:  the Company will provide the Executive with outplacement
services (to the extent reasonable with the Executive’s position as determined
by the Company, but in no event to exceed $15,000) during the 18 month period
following the Qualified Termination of Employment, through an outplacement
services provider selected or approved by the Company.
 
(e) Company Equity Awards:
 
(i) All Company stock options and stock appreciation rights (“SARs”) granted to
the Executive shall, upon a Qualified Termination of Employment, become fully
vested upon such Qualified Termination of Employment and shall remain
exercisable until the earliest of (i) the third anniversary of the date of the
Qualified Termination of Employment (but in no event later than the earlier of
(x) the 10th anniversary of the original grant date of the Option or SAR or (y)
the latest date on which the option or SAR could have expired by its original
terms under any circumstances), (ii) the date the option or SAR would have
expired by its terms if the Executive had not incurred a termination of
employment, and (iii) the date options and SARs granted under the Company’s
equity plan are terminated in connection with a change in control event of the
Company;
 
(ii) Except as provided in clause (i) above, all Company equity-based awards
that are intended to qualify as “performance-based compensation” under Section
162(m) of the Code (“Performance Awards”) on the date of grant shall, upon a
Qualified Termination of Employment, continue pursuant to their
terms.  Notwithstanding anything in a Performance Award agreement to the
contrary, to the extent that all or a part of the Performance Award becomes
payable pursuant to (x) its terms as a result of the achievement of the
performance targets or goals applicable to such Performance Award (based on
actual results compared to target(s)) or (y) the occurrence of a change in
control event, a prorated portion (based on the number of days in the
performance period that have lapsed through the Executive’s Qualified
Termination of Employment date over the total number of days in the performance
period) of such Performance Amount shall be paid to the Executive in a lump sum
on or as soon as practical following the end of the performance period or the
date of the change in control event; but in no event later than 2½ months
following the end of the performance period or the date of the change in control
event, if earlier; and
 
(iii) Except as provided in clause (i) above, all other Company equity-based
awards that are not intended to be Performance Awards shall vest in full (except
as provided below) (notwithstanding anything in such award’s grant agreement to
the contrary) upon a Qualified Termination of Employment (at their target level
for those awards with target levels and/or performance criteria) and shall be
paid to the Executive on the 60th day after his Qualified Termination of
Employment; provided, however, that if the Executive’s Qualified Termination of
Employment occurs in the year in which such award is granted to the Executive,
only a portion of such award shall vest (based on the number of days in the year
that have lapsed through the Executive’s Qualified Termination of Employment
date over 365) and such vested portion shall be paid to the Executive not later
than 60 days after his Qualified Termination of Employment.
 
(f) Life Insurance:  if provided to the Executive immediately prior to the
Qualified Termination of Employment, the Company shall continue the Executive’s
coverage(s) in the Company’s basic and/or executive life insurance program(s)
for 18 months or until the Executive becomes employed by another employer,
whichever occurs first, provided such continued coverage(s) of the Executive is
permitted by the term(s) of the life insurance contract(s) issued to the Company
with respect to such program(s).
 
(g) Waiver and Release: the waiver and release required under this Section 2.01
for payments and benefits to be made to the Executive hereunder must be executed
and returned to the Company by the Executive no later than the 45th day
following the Executive’s Qualified Termination of Employment; however, if the
Executive dies prior to the Waiver and Release becoming effective (or prior to
the execution of the Waiver and Release within such 45-day period), such
requirement shall be waived and the payment and benefits shall be made to the
Executive’s estate by the later of the end of the year of his death or 2½ months
after his date of death.
 
2.02 A “Qualified Termination of Employment,” for purposes of this Agreement,
means:
 
(a) a termination of the Executive’s employment by the Company during the Term
for any reason other than for (i) Cause, as defined in paragraph 2.03 below, or
(ii) a disability that is anticipated to be permanent and total, as determined
by the Company’s long-term disability insurance carrier, and entitles the
Executive to receive benefits under the long-term disability plan of the Company
or its affiliates, or
 
(b) a termination by the Executive of his employment with the Company during the
Term based upon the occurrence of any of the following events:
 
(i) a material reduction in the Executive’s monthly base salary, unless
comparable reductions are made in the base salaries of all similar executives by
the Company,
 
(ii) a material reduction in the annual target percentage or bonus opportunities
provided to the Executive, as compared against those in effect in the
immediately preceding bonus year, unless comparable reductions are made in the
annual target percentages or bonus opportunities of all similar executives by
the Company, or
 
(iii) a written notice to the Executive of the relocation of his principal
office location by more than 50 miles from its then location, unless the
Executive is provided with relocation benefits and reimbursements by the Company
that are comparable to the relocation package customarily provided by the
Company to similarly situated executives of the Company and provides for the
payment by the Company of the costs for the relocation of the Executive’s
household goods and for the reimbursement of the costs of selling the
Executive’s residence, if any, but excluding any costs of repairs, improvements,
income taxes or other similar non-realtor selling or closing expenses.
 
2.03 For purposes of this Agreement, the termination of the Executive’s
employment by the Company shall be deemed to have been for “Cause” only if:
 
(a) such termination shall have been the result of an act or acts of dishonesty
on the part of the Executive resulting or intended to result, directly or
indirectly, in gain or personal enrichment to the Executive at the expense of
the Company or an affiliate;
 
(b) the Executive’s unwillingness to perform his duties in a satisfactory
manner, as determined in good faith by the Board of Directors of the Company
(the “Board”); or
 
(c) the Executive, after written notice from the Company, shall have failed,
within the period provided in such notice, to perform his duties at a level
consistent with his performance prior to the failure that gave rise to the
notice from the Company, as determined in good faith by the Board.
 
2.04 If the Executive’s employment with the Company and its affiliates is
terminated for any reason other than a Qualified Termination of Employment, this
Agreement shall automatically terminate on such termination of employment
without any payments or benefits due the Executive under this Agreement.
 
2.05 Notwithstanding anything in this Agreement to the contrary, if any payment
to the Executive under this Agreement would subject the Executive to the
additional tax provided by Section 409A of the Code if made before the date that
is six months after the Qualified Termination of Employment, such payment(s)
shall be deferred (and accumulated without interest if more than one) and paid
in a single sum on the first business day of the seventh month following the
date of the Qualified Termination of Employment or on such earlier date, if any,
as would not subject the Executive to such additional tax.
 
2.06 Notwithstanding anything in this Agreement to the contrary, a “termination
of Executive’s employment” means a “separation from service” for purposes of
Section 409A of the Code.
 
3. Confidential Information
 
3.01 The Executive agrees not to disclose, either while in the Company’s employ
or at any time thereafter, to any person not employed by the Company or an
affiliate, or not engaged to render services to the Company or an affiliate, or
any person who is not authorized to receive such disclosure, any confidential
information concerning the Company’s businesses, operations, financial affairs,
policies, procedures, personnel, business plans or any other confidential
information relating to the business of the Company or an affiliate obtained by
him while in the employ of the Company or an affiliate; provided, however, that
this provision shall not preclude the Executive from use or disclosure of
information known generally to the public or of information not considered
confidential by persons engaged in the business conducted by the Company or an
affiliate or from disclosure required by law.
 
3.02 The Executive agrees that upon leaving the Company’s employ he will not
take with him, without the prior written consent of an officer authorized to act
in the matter by the Board, any document, notes, disc, tape, or electronic
medium or other property, including copies thereof, containing any information
of the Company or its affiliates that is of a confidential nature.
 
3.03 The Executive shall not, for his own account or the account of any other
person or entity, during his employment with the Company and the one-year period
following the termination of his employment for any reason, solicit or in any
manner induce or attempt to induce any employee of the Company or an affiliate
to terminate his or her employment or interfere in any manner with any such
employment relationship.
 
3.04 The Company and the Executive agree that neither party shall at any time
during or after the termination of the Executive’s employment disparage the
other party in any manner, including any parent, subsidiary, affiliate,
director, agent, officer, employee, agent or shareholder of the Company.
 
3.05 The foregoing obligations of this Section 3 will survive and remain binding
and enforceable on the parties, notwithstanding the termination of this
Agreement, the Executive’s termination of employment and without regard to the
reason for such termination.
 
4. Notices
 
All notices, requests, demands and other communications provided for by this
Agreement shall be deemed to have been duly given if and when mailed in the
continental United States by registered or certified mail, return receipt
requested, postage prepaid, or personally delivered or sent by telex or other
telegraphic means to the party entitled thereto at the address stated below or
to such changed address as the addressee may have given by a similar notice:
 
To the Company:                              Frontier Oil Corporation
10000 Memorial Drive
Suite 600
Houston, Texas  77024
Attn:  General Counsel


To the Executive:                              Michael C. Jennings
4028 Riley Street
Houston, TX  77005


 
5. General Provisions
 
5.01 Except as provided in paragraph 5.11, there shall be no right of set-off,
mitigation or counterclaim in respect of any claim, debt or obligation, against
any payments to the Executive, his dependents, beneficiaries or estate provided
for in this Agreement.
 
5.02 The Company and the Executive recognize that each party will have no
adequate remedy at law for breach by the other of any of the agreements
contained herein and, in the event of any such breach, the Company and the
Executive hereby agree and consent that the other shall be entitled to a decree
of specific performance, mandamus, injunction or other appropriate remedy to
enforce performance of such agreements.
 
5.03 No right or interest in any payments under this Agreement shall be
assignable by the Executive; provided, however, that this provision shall not
preclude the legal representative of his estate from assigning any right
hereunder to the person or persons entitled thereto under his will or, in the
case of intestacy, to the person or persons entitled thereto under the laws of
intestacy applicable to his estate.
 
5.04 No right, benefit or interest hereunder shall be subject to anticipation,
alienation, sale, assignment, encumbrance, charge, pledge, hypothecation, or
set-off in respect of any claim, debt or obligation, or to execution,
attachment, levy or similar process, or assignment by operation of law, except
as provided in paragraph 5.03. Any attempt, voluntary or involuntary, to effect
any action specified in the immediately preceding sentence shall, to the full
extent permitted by law, be null, void and of no effect.
 
5.05 In the event of the Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to his beneficiary or beneficiaries. This Agreement shall
inure to the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
 
5.06 The titles to sections in this Agreement are intended solely for
convenience and no provision of this Agreement is to be construed by reference
to the title of any section.
 
5.07 No provision of this Agreement may be amended, modified or waived unless
such amendment, modification or waiver shall be authorized by the Board or any
authorized committee of the Board and shall be agreed to in writing, signed by
the Executive and by an officer of the Company thereunto duly authorized.
 
5.08  Except as otherwise specifically provided in this Agreement, no waiver by
either party hereto of any breach by the other party hereto of any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of a subsequent breach of such condition or provision or a waiver of a
similar or dissimilar provision or condition at the same or at any prior or
subsequent time.
 
5.09 In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions and portions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.
 
5.10 This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas.  THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS IN HARRIS
COUNTY, TEXAS FOR THE PURPOSES OF ANY PROCEEDING ARISING OUT OF THIS AGREEMENT.
 
5.11 If the Executive is entitled to severance payments or severance benefits
pursuant to an individual employment agreement or change of control agreement
with the Company, the parties hereto intend for there not to be a duplication of
such payments or benefits with any severance payments or severance benefits to
which the Executive may be entitled to receive under this Agreement and the
payments and benefits under such other agreement shall reduce or offset any
similar payment or benefit to which the Executive is entitled to receive under
this Agreement and which has not yet been paid or provided.
 
5.12 The Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise.
 
5.13 Nothing in this Agreement shall limit or otherwise adversely effect such
rights as the Executive may have under the terms of any equity award, employee
benefit plan, incentive compensation arrangement or other agreement with the
Company or any of its affiliates.
 
5.14 The Company shall withhold from all payments and benefits provided under
this Agreement all taxes required to be withheld by the Company by applicable
law.
 
5.15 For purposes of this Agreement, “employment with the Company” shall include
any employment of the Executive with a parent, subsidiary or affiliate of the
Company.
 
5.16 It is the intent of the parties that payments under this Agreement
constitute separation pay and comply with the requirements of Section 409A of
the Internal Revenue Code so that the Executive is not subject to the additional
tax provided under said section.  The parties agree that the Agreement shall be
interpreted and modified as necessary to comply with Section 409A.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
for all purposes as of the Effective Date.
 
FRONTIER OIL CORPORATION
 
By: /s/ James R. Gibbs
 
Name:   James R. Gibbs
 
Title:    Chairman, President & CEO
 




EXECUTIVE


/s/ Michael C. Jennings
Michael C. Jennings
 
